Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/461,878 filed on 08/30/2021.
Claims 1-8  have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. JP2020-185822, filed on 11/06/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2021 and 02/11/2022 are  in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (U.S. 20190149327 A1; Hereinafter “Yuan”).
Regarding claim 6, Yuan  teaches a key management server (QKM 306)  device connected to a forwarding device (Yuan: fig. 3 client device 302), the key management server device comprising (Yuan: para[0047], “QKM platform 306 can be implemented as a local server or server cluster. Alternatively, QKM platform 306 can be implemented as a cloud server or cloud server cluster. QKM platform 306 can be standalone or it can be integrated with client device 302 or the quantum-key-generation equipment”):
a memory (Yuan: fig. 10, para[0085],“Electronic system 1000 can be a client, a server, a computer, a smartphone, a PDA, a laptop, or a tablet computer with one or more processors embedded therein or coupled thereto, or any other sort of electronic device... Electronic system 1000 includes a bus 1008, processing unit(s) 1012, a system memory 1004, a read-only memory (ROM) 1010, a permanent storage device 1002, an input device interface 1014, an output device interface 1006, and a network interface 1016”); and 
one or more processors coupled to the memory and configured to (Yuan: fig. 10, processing unit(s) 1012): 
share a bit string by quantum key distribution (Yuan: para[0039], “Sender 102 can send encoded single photons (i.e., qubits) produced by single-photon source 110 to quantum-state detector 114 of receiver 104 over quantum channel 106. The exchange of the encoded single photons between sender 102 and receiver 104 can follow the BB84 or other type of QKD protocol. The shared quantum key can then be sent to encryptors 112 and 116 to facilitate secure data communications between sender 102 and receiver 104 over classical channel 108.”); 
generate an encryption key (encryption keys) for encrypting an encryption target packet from the bit string(quantum keys) in response to a request to generate the encryption key transmitted from the forwarding device when a wide-area IP network management server device specifies the encryption target packet for the forwarding device (Yuan: para [0043],“ generate, according to predetermined cryptography protocols, secure quantum keys; and transmit the generated quantum keys to corresponding key-management platforms”, para [0051], “QKM module 406 can perform a key-lookup in its managed key pool to determine whether a key having the requested length is available (operation 410). Note that, as discussed previously, the managed key pool stores a plurality of quantum keys (e.g., encryption/decryption keys generated using known quantum-key-generation schemes, such as BB84). If no such key exists in the key pool, QKM module 406 can send a no-key response back to client device 402 (operation 412). If a key satisfying the requested length can be found in the key pool, QKM module 406 can determine, based on key request 404, the device identifier of the corresponding QKM module of the other communication party (e.g., the device identifier of QKM module 442) (operation 414).” ); and 
transmit a control signal (key-sync message 416) including key identification information identifying the encryption key and a key length indicating a length of the encryption key to a counterpart key management server device (Yuan: fig. 4, para [0050-0051], “QKM module 406 can then send a key-sync message 416 to QKM module 442. Key-sync message 416 can include information associated with the key or key block needed by the application running on client device 440 without including the key itself. More specifically, key-sync message 416 can include information such as the length of the key and/or the sequence number of the key. If symmetric keys are used, key-sync message 416 can include information about the key specified by key request 404”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U.S. 20190149327 A1; Hereinafter “Yuan”) in view of Wainner et al (U.S 20170324714 A1; Hereinafter “Wainner”).
Regarding claim 1, Yuan teaches a forwarding device (Yuan: fig. 3 client device 302)  connected to a key management server ( fig. 3, QKM 306) device configured to generate a decryption key by using quantum key distribution (Yuan: para [0043], para [0051], “QKM module 406 can perform a key-lookup in its managed key pool to determine whether a key having the requested length is available (operation 410). Note that, as discussed previously, the managed key pool stores a plurality of quantum keys (e.g., encryption/decryption keys generated using known quantum-key-generation schemes, such as BB84)”), 
the forwarding device comprising :a memory (Yuan: para[0085] fig. 10, “Electronic system 1000 includes a bus 1008, processing unit(s) 1012, a system memory 1004, a read-only memory (ROM) 1010, a permanent storage device 1002, an input device interface 1014, an output device interface 1006, and a network interface 1016.”); and 
one or more processors (processor 1012) coupled to the memory (Yuan: para[0085] fig. 10, “Electronic system 1000 includes a bus 1008, processing unit(s) 1012, a system memory 1004, a read-only memory (ROM) 1010, a permanent storage device 1002, an input device interface 1014, an output device interface 1006, and a network interface 1016.”);
Yuan does not explicitly teach receive a reception packet; decrypt the reception packet when the reception packet is a decryption target packet; and forward the decrypted reception packet or the undecrypted reception packet.
However, in an analogous art, Wainner teaches receive a reception packet (Wainner: para[0052], “Upon receipt of a packet containing an NSH by a node of a transit domain, the node may ensure that all TLVs required for NSH data authentication are present and may discard the NSH if one or more of the TLVs are absent.”);
decrypt the reception packet when the reception packet is a decryption target packet (Wainner: para[0046- 0048],“When a network packet is received by the transport domain, the authentication tags in the NSH are authenticated and one or more of the contexts are decrypted as necessary and in accordance with the keys supplied to the different transport domains….a transport domain may be entitled to decrypt and access one or more context fields contained in the NSH, as dictated by security groups to which the transport domain belongs and controlled by the encryption and authentication keys supplied to the transport domains by the AA server 64”); and 
forward the decrypted reception packet or the undecrypted reception packet (Wainner: para[0058], “Alternatively, instead of decrypting and re-encrypting the context, the node may copy the context and decrypt the copy, in which case the node does not need to re-encrypt the context. If the node changes the context in any way, the node may generate one or more new authentication tags for the NSH to replace the existing authentication tags (generally after decrypting, updating and re-encrypting the context) to maintain message integrity of the NSH for subsequent validation by nodes in other IP transport domains…. The newly generated tag(s) are included in the NSH by the node in place of the previous tag(s) before the packet is forwarded to the next hop.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Wainner into the teaching of Yuan to include decrypt the reception packet when the reception packet is a decryption target packet; and forward the decrypted reception packet or the undecrypted reception packet because it will provide an effective protection and communication of data (Wainner: para [0081]).
Regarding claim 2, Yuan in view of Wainner  teaches independent claim 1. Wainner teaches wherein the one or more processors are configured to decrypt the reception packet by using a decryption key supplied from the key management server device without transmitting a request to generate the decryption key to the key management server device when the reception packet is the decryption target packet (Wainner: para[0044], “In some embodiments the keys may be delivered to the transport domain nodes without having to receive a request from the nodes.”).
Regarding claim 3, Yuan in view of Wainner  teaches independent claim 1. Wainner teaches wherein the one or more processors are configured to: receive information specifying the decryption target packet from a wide-area IP network management server device (Wainner: para[0038], para [0055], “A transit domain node may be operative to receive the cryptographic session information (including the key(s) and algorithms) from the AA server. It should be noted that the AA server may send the actual algorithm(s) in the response message or just state which algorithm(s) is to be used for encryption, decryption and authentication in the response message.”); and 
decrypt the reception packet when the reception packet is the decryption target packet specified from the wide-area IP network management server device (Wainner: para[0038], para[0067], “In step 94, the node uses the key material to authenticate the tags, decrypt the context fields associated with the security group of which the transport domain is a member.”);
Regarding claim 4, Yuan in view of Wainner  teaches independent claim 1. Wainner teaches wherein the one or more processors are configured to determine whether the reception packet is the decryption target packet based on a header of the reception packet, and to decrypt the reception packet when the reception packet is the decryption target packet (Wainner: para[0048],“If the NSH imposer identifies that a subset of the transport domains may decrypt certain NSH data (i.e., context fields), the NSH imposer may inform the AA server to provide two authentication keys (one for generating the message integrity authentication tag and one for generating the context authentication tag). So for example, if the NSH imposer identifies that transport domains belonging to security group 1 should decrypt context fields context1 and context2, transport domains belonging to security group 1 will only be allowed to obtain the key(s)s for decrypting the context1 and context2 and for authenticating the message integrity authentication tag.”).
Regarding claim 5, Yuan teaches a forwarding device (Yuan: fig. 3 client device 302) connected to a key management server device (QKM 306) configured to generate an encryption key by using quantum key distribution (Yuan: para [0043], para [0051], “QKM module 406 can perform a key-lookup in its managed key pool to determine whether a key having the requested length is available (operation 410). Note that, as discussed previously, the managed key pool stores a plurality of quantum keys (e.g., encryption/decryption keys generated using known quantum-key-generation schemes, such as BB84)”), 
the forwarding device comprising: a memory (memory 1004) (Yuan: fig. 10, para[0085],“Electronic system 1000 can be a client, a server, a computer, a smartphone, a PDA, a laptop, or a tablet computer with one or more processors embedded therein or coupled thereto, or any other sort of electronic device... Electronic system 1000 includes a bus 1008, processing unit(s) 1012, a system memory 1004, a read-only memory (ROM) 1010, a permanent storage device 1002, an input device interface 1014, an output device interface 1006, and a network interface 1016”); and 
one or more processors coupled to the memory and configured to (Yuan: fig. 10, processing unit(s) 1012): 
transmit a request to generate an encryption key to the key management server device (Yuan: fig. 4, para[0049],“During operation, an application running on a client device (“Alice”) 402 sends a key request 404 to quantum-key-management (QKM) module 406 via a pre-established secure link. Key request 404 can specify one or more parameters associated with the requested key or key block, including but not limited to the length of the requested key and whether the key is used for encryption or decryption”);
Yuan does not explicitly teach receive information specifying an encryption target packet from a wide-area IP network management server device; receive a reception packet; encrypt the reception packet by using the encryption key supplied from the key management server device when the reception packet is the encryption target packet; and forward the encrypted reception packet or the unencrypted reception packet.
However, in an analogous art, Wainner teaches receive information specifying an encryption target packet from a wide-area IP network management server device (Wainner: para [0055], “A transit domain node may be operative to receive the cryptographic session information (including the key(s) and algorithms) from the AA server. It should be noted that the AA server may send the actual algorithm(s) in the response message or just state which algorithm(s) is to be used for encryption, decryption and authentication in the response message.”); 
receive a reception packet (Wainner: para[0052], “Upon receipt of a packet containing an NSH by a node of a transit domain, the node may ensure that all TLVs required for NSH data authentication are present and may discard the NSH if one or more of the TLVs are absent.”); 
encrypt the reception packet by using the encryption key supplied from the key management server device when the reception packet is the encryption target packet (Wainner: para[0063-0065], fig. 8 “the AA server generates the requested material and conveys it back to the NSH imposer. As previously noted, the encryption and authentication algorithms may either be negotiated between the NSH imposer and the AA server or determined by the AA server and conveyed to the NSH impose… In step 84, the NSH imposer generates and secures the context within the NSH using the received materials, including encrypting context fields as dictated by security group association”); and
forward the encrypted reception packet or the unencrypted reception packet (Wainner: para [0065], fig 8 step 86 “NSH imposer forwards packet with NHS to the next node”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Wainner into the teaching of Yuan to include the encryption process because it will provide an effective protection and communication of data (Wainner: para [0081]).
Regarding claim 7, Yuan teaches a communication system comprising (Yuan: system fig. 3): a wide-area IP network management server device (Yuan: para[0091], “In this manner, the computer can be a part of a network of computers (such as a local area network (“LAN”), a wide area network (“WAN”), or an intranet, or a network of networks, such as the Internet.”); 
a first key management server device (QKM 306) (Yuan: para[0047], “QKM platform 306 can be implemented as a local server or server cluster. Alternatively, QKM platform 306 can be implemented as a cloud server or cloud server cluster. QKM platform 306 can be standalone or it can be integrated with client device 302 or the quantum-key-generation equipment”);
a second key management server device ( Yuan: fig. 3 QKM 316); 
a first forwarding device ( Yuan: fig. 3 client device 302); and 
a second forwarding device (Yuan: fig. 3 client device 312), 
the first forwarding device comprising: a first memory (Yuan: fig. 10, para[0085],“Electronic system 1000 can be a client, a server, a computer, a smartphone, a PDA, a laptop, or a tablet computer with one or more processors embedded therein or coupled thereto, or any other sort of electronic device... Electronic system 1000 includes a bus 1008, processing unit(s) 1012, a system memory 1004, a read-only memory (ROM) 1010, a permanent storage device 1002, an input device interface 1014, an output device interface 1006, and a network interface 1016”); and
one or more first processors coupled to the first memory and configured to (Yuan: fig. 10, processing unit(s) 1012): 
transmit a request to generate an encryption key to the first key management server device ( Yuan: fig. 4, para[0049],“During operation, an application running on a client device (“Alice”) 402 sends a key request 404 to quantum-key-management (QKM) module 406 via a pre-established secure link. Key request 404 can specify one or more parameters associated with the requested key or key block, including but not limited to the length of the requested key and whether the key is used for encryption or decryption”),
the first key management server device comprising: a second memory (Yuan: fig. 10, para[0085],Processing unit(s) 1012); and 
one or more second processors coupled to the second memory and configured to (Yuan: fig. 10, para[0085],“Electronic system 1000 can be a client, a server, a computer, a smartphone, a PDA, a laptop, or a tablet computer with one or more processors embedded therein or coupled thereto, or any other sort of electronic device.. a system memory 1004,”): 
share a bit string by quantum key distribution (Yuan: para[0039], “Sender 102 can send encoded single photons (i.e., qubits) produced by single-photon source 110 to quantum-state detector 114 of receiver 104 over quantum channel 106. The exchange of the encoded single photons between sender 102 and receiver 104 can follow the BB84 or other type of QKD protocol. The shared quantum key can then be sent to encryptors 112 and 116 to facilitate secure data communications between sender 102 and receiver 104 over classical channel 108.”); 
generate the encryption key for encrypting the encryption target packet from the bit string in response to the request to generate the encryption key transmitted from the first forwarding device when the wide-area IP network management server device specifies the encryption target packet for the first forwarding device (Yuan: para [0043], para [0051], “QKM module 406 can perform a key-lookup in its managed key pool to determine whether a key having the requested length is available (operation 410). Note that, as discussed previously, the managed key pool stores a plurality of quantum keys (e.g., encryption/decryption keys generated using known quantum-key-generation schemes, such as BB84). If no such key exists in the key pool, QKM module 406 can send a no-key response back to client device 402 (operation 412). If a key satisfying the requested length can be found in the key pool, QKM module 406 can determine, based on key request 404, the device identifier of the corresponding QKM module of the other communication party (e.g., the device identifier of QKM module 442) (operation 414).” ); and 
transmit a control signal (key-sync message 416) including key identification information identifying the encryption key and a key length indicating a length of the encryption key to the second key management server device (Yuan: fig. 4, para [0050-0051], “QKM module 406 can then send a key-sync message 416 to QKM module 442. Key-sync message 416 can include information associated with the key or key block needed by the application running on client device 440 without including the key itself. More specifically, key-sync message 416 can include information such as the length of the key and/or the sequence number of the key. If symmetric keys are used, key-sync message 416 can include information about the key specified by key request 404”), 
the second forwarding device comprising: a third memory (Yuan: fig. 10, para[0085], Processing unit(s) 1012); and 
one or more third processors coupled to the third memory and configured to (Yuan: fig. 10, para[0085],“Electronic system 1000 can be a client, a server, a computer, a smartphone, a PDA, a laptop, or a tablet computer with one or more processors embedded therein or coupled thereto, or any other sort of electronic device.. a system memory 1004,”): 
the second key management server device comprising: a fourth memory (Yuan: fig. 10, para[0085],Processing unit(s) 1012); and 
one or more fourth processors coupled to the fourth memory and configured to (Yuan: fig. 10, para[0085],“Electronic system 1000 can be a client, a server, a computer, a smartphone, a PDA, a laptop, or a tablet computer with one or more processors embedded therein or coupled thereto, or any other sort of electronic device.. a system memory 1004,”): 
share the bit string by quantum key distribution (Yuan: para[0039], “Sender 102 can send encoded single photons (i.e., qubits) produced by single-photon source 110 to quantum-state detector 114 of receiver 104 over quantum channel 106. The exchange of the encoded single photons between sender 102 and receiver 104 can follow the BB84 or other type of QKD protocol. The shared quantum key can then be sent to encryptors 112 and 116 to facilitate secure data communications between sender 102 and receiver 104 over classical channel 108.”); 
receive the control signal(Yuan: fig. 4, para [0050-0051], “QKM module 406 can then send a key-sync message 416 to QKM module 442. Key-sync message 416 can include information associated with the key or key block needed by the application running on client device 440 without including the key itself. More specifically, key-sync message 416 can include information such as the length of the key and/or the sequence number of the key. If symmetric keys are used, key-sync message 416 can include information about the key specified by key request 404”); 
generate a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from the second forwarding device (Yuan: para [0043],“ generate, according to predetermined cryptography protocols, secure quantum keys” para[0053], “In response to receiving key-sync message 416, QKM module 442 can first establish the context of key-sync message 416 (e.g., based on previously received key-sync messages) (operation 418) and then determine whether a quantum key or key block having the characteristics specified in key-sync message exists in its key pool (operation 420).”); and 
supply the decryption key to the second forwarding device (Yuan: para[0054],“QKM module 442 returns the requested key to the application running on client device 440 (operation 426).”). 
Yuan does not explicitly teach receive information specifying an encryption target packet from the wide-area IP network management server device; receive a first reception packet through a first network; and to encrypt the first reception packet by using the encryption key supplied from the first key management server device when the first reception packet is the encryption target packet; and forward the encrypted first reception packet or the unencrypted first reception packet to the second forwarding device through a second network; receive a second reception packet through the second network; decrypt the second reception packet when the second reception packet is a decryption target packet; and forward the decrypted second reception packet or the undecrypted second reception packet.
However, in an analogous art, Wainner teaches receive information specifying an encryption target packet from the wide-area IP network management server device (Wainner: para [0055], “A transit domain node may be operative to receive the cryptographic session information (including the key(s) and algorithms) from the AA server. It should be noted that the AA server may send the actual algorithm(s) in the response message or just state which algorithm(s) is to be used for encryption, decryption and authentication in the response message.”);
receive a first reception packet through a first network (Wainner: para[0052], “Upon receipt of a packet containing an NSH by a node of a transit domain, the node may ensure that all TLVs required for NSH data authentication are present and may discard the NSH if one or more of the TLVs are absent.”); 
to encrypt the first reception packet by using the encryption key supplied from the first key management server device when the first reception packet is the encryption target packet (Wainner: para[0063-0065], fig. 8 “the AA server generates the requested material and conveys it back to the NSH imposer. As previously noted, the encryption and authentication algorithms may either be negotiated between the NSH imposer and the AA server or determined by the AA server and conveyed to the NSH impose… In step 84, the NSH imposer generates and secures the context within the NSH using the received materials, including encrypting context fields as dictated by security group association”); and 
forward the encrypted first reception packet or the unencrypted first reception packet to the second forwarding device through a second network (Wainner: para [0065], fig 8 step 86 “NSH imposer forwards packet with NHS to the next node”), 
receive a second reception packet through the second network (Wainner: fig. 9. para[0067], “In step 92, which may occur before, after, or contemporaneously with step 90, the node receives the NSH packet.”); 
decrypt the second reception packet when the second reception packet is a decryption target packet (Wainner: para[0067], “In step 94, the node uses the key material to authenticate the tags, decrypt the context fields associated with the security group of which the transport domain is a member.”); and 
forward the decrypted second reception packet or the undecrypted second reception packet (Wainner: para[0067], “In step 98, the node reencrypts the context, generates new authentication tags if the context was changed, and sends the packet with the NSH to a next node along the predefined path.”), and 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Wainner into the teaching of Yuan to include the reception, the encryption, the decryption and the forwarding processes by the first and second device because it will provide an effective protection and communication of data (Wainner: para [0081]).
Regarding claim 8, Yuan teaches a computer program product comprising a non-transitory computer-readable medium including programmed instructions, the instructions causing a forwarding device (Yuan: para [0085], “Such an electronic system includes various types of computer-readable media and interfaces for various other types of computer-readable media.”, para[0087], “[0087] From these various memory units, processing unit(s) 1012 retrieves instructions to execute and data to process in order to execute the processes of the subject disclosure.”), 
which is connected to a key management server device configured to generate a decryption key by using quantum key distribution (Yuan: para [0043],“ generate, according to predetermined cryptography protocols, secure quantum keys; and transmit the generated quantum keys to corresponding key-management platforms”, para[0053], “In response to receiving key-sync message 416, QKM module 442 can first establish the context of key-sync message 416 (e.g., based on previously received key-sync messages) (operation 418) and then determine whether a quantum key or key block having the characteristics specified in key-sync message exists in its key pool (operation 420).”),
Yuan does not explicitly teach receiving a reception packet; decrypting the reception packet when the reception packet is a decryption target packet; forwarding the decrypted reception packet or the undecrypted reception packet.
However, in an analogous art, Wainner teaches receiving a reception packet(Wainner: fig. 9. para[0067], “In step 92, which may occur before, after, or contemporaneously with step 90, the node receives the NSH packet.”); 
decrypting the reception packet when the reception packet is a decryption target packet (Wainner: para[0067], “In step 94, the node uses the key material to authenticate the tags, decrypt the context fields associated with the security group of which the transport domain is a member.”); and 
forwarding the decrypted reception packet or the undecrypted reception packet (Wainner: para[0067], “In step 98, sends the packet with the NSH to a next node along the predefined path.”), and 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Wainner into the teaching of Yuan to include the decryption process because it will provide an effective protection and communication of data (Wainner: para [0081]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US-20180019878-A1, Authenticating a user and registering a wearable device.
US 20210306146 A1, Quantum Computing-Threat-Resistant Method and System for Use on Cryptography Key Exchanging Processes. 
US 20190260581 A1, Quantum Relay Method Based on Centralize Management and Control Network Apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.N./Examiner, Art Unit 2437     

/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437